Filed 11/30/21 Theresa D. v. MBK Senior Living CA1/3

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THERESA D.,
             Plaintiff and Respondent,
                                                                       A163312
 v.
 MBK SENIOR LIVING, LLC et al.,                                        (Sonoma County
                                                                       Super. Ct. No. SCV-268130)
             Defendants and Appellants.


         Defendants, operators of the Muirwoods Memory Care assisted living
facility (Muirwoods), a residential care facility for the elderly (RCFE) appeal
an order denying their petition to compel arbitration of plaintiff Theresa D.’s
claims against them for elder abuse and neglect.1 We agree with the trial
court that plaintiff is not bound by an arbitration agreement her daughter
signed on her behalf when placing her at Muirwoods, and accordingly we
affirm the order.
                    FACTUAL AND PROCEDURAL BACKGROUND
         Plaintiff brought this action on April 2, 2021, through her son and
attorney-in-fact Raymond Donahue, alleging that plaintiff was a resident at



       Defendants are MBK Senior Living, LLC; MBK Real Estate, LLC;
         1

Muirwoods MSL LLC; MSL Community Management, LLC; MSL Holdings
IX, LLC; Muirwoods Memory Care; and Jaime Gralund.
                                                               1
Muirwoods from July 12, 2020 through March 20, 2021, that all adult
residents of Muirwoods were dependent adults or elders, that defendants
knew she suffered from dementia and was at risk of falls, that they failed to
provide adequate care and supervision, and that as a result she suffered four
falls at Muirwoods, the fourth fall resulting in a fractured hip and
deteriorating health; she became bedbound, she suffered emotional distress,
and her need for care and assistance increased. The complaint also alleges
she was left in unsanitary conditions and infected with scabies while at
Muirwoods.
      Defendants moved to compel arbitration of the dispute, asserting that
plaintiff’s daughter Kellie Tennier, as her authorized representative, signed
an arbitration agreement pursuant to her authority to make health care
decisions for plaintiff when assisting in her placement at Muirwoods. The
arbitration provision required binding arbitration of “any and all claims and
disputes arising from or related to this Agreement or to your residency, care
or services at the Community,” with the exception of claims involving
“unlawful detainer proceedings (eviction) or any claims that can be brought
in small claims court,” and it included a delegation clause providing that an
arbitrator would decide whether a claim or dispute must be arbitrated under
the arbitration clause. The arbitration was to be conducted by Judicial
Arbitration and Mediation Services (JAMS). The clause specified that the
agreement to arbitrate could be withdrawn within 30 days and that “agreeing
to arbitration is not a condition of admission to the Community.”
      In support of their motion, defendants provided the declaration of
Jaime Gralund, the former executive director of Muirwoods, who stated
Tennier had identified herself as plaintiff’s authorized representative with
authority to make the health care decisions required for admission and to



                                       2
execute the residence and services agreement, including the arbitration
agreement. According to Gralund, “I discussed with Ms. Tennier . . . that
signing the Arbitration Agreement was not required for admission to the
facility.” Defendants also provided a document entitled Physician Orders for
Life-Sustaining Treatment, dated July 1, 2020, signed by Tennier as “Legally
Recognized Decisionmaker,” and JAMS’s “Comprehensive Arbitration Rules
& Procedures,” which provide that the arbitrator will determine
“[j]urisdictional and arbitrability disputes, including disputes over the
formation, existence, validity, interpretation, or scope of the agreement under
which Arbitration is sought, and who are proper Parties to the Arbitration.”
      In opposition to the motion to compel arbitration, plaintiff argued the
arbitration provision was unenforceable because she did not sign it and
Tennier had neither actual nor ostensible authority to do so on her behalf,
and because it was unconscionable. She submitted evidence that Donahue
rather than Tennier had a general power of attorney to act on her behalf, and
plaintiff’s counsel declared that Tennier had been neither appointed as
plaintiff’s agent under an advance health care directive nor appointed as
plaintiff’s conservator.
      The trial court denied the motion to compel arbitration, ruling that
Tennier was not plaintiff’s agent for purposes of binding her to arbitration.
Defendants have appealed from this order.
                                DISCUSSION
   I. General Legal Principles
      In California, “ ‘[g]eneral principles of contract law determine whether
the parties have entered a binding agreement to arbitrate.’ ” (Pinnacle
Museum Tower Assn. v. Pinnacle Market Development (US), LLC (2012) 55
Cal.4th 223, 236.) Although public policy favors arbitration, that policy



                                       3
“ ‘ “ ‘does not extend to those who are not parties to an arbitration
agreement.’ ” ’ ” (Espejo v. Southern California Permanente Medical Group
(2016) 246 Cal.App.4th 1047, 1057 (Espejo).)
      We review an order denying a motion to compel arbitration for abuse of
discretion unless the matter presents a pure question of law, in which case
our review is de novo. (Espejo, supra, 246 Cal.App.4th at pp. 1056–1057.) To
the extent the court’s decision is based on disputed facts, we review the
decision for substantial evidence. (NORCAL Mutual Ins. Co. v. Newton
(2000) 84 Cal.App.4th 64, 71.) There is no dispute as to the operative facts
here, and our review is accordingly de novo.
      When a party has filed a petition to compel arbitration, the trial court
must determine in a summary proceeding whether an “agreement to
arbitrate the controversy exists.” (Code Civ. Proc., §§ 1281.2, 1290.2;
Rosenthal v. Great Western Fin. Securities Corp. (1996) 14 Cal.4th 394, 412–
413.) In that proceeding, “[b]ecause the existence of the agreement is a
statutory prerequisite to granting the petition, the petitioner bears the
burden of proving its existence by a preponderance of the evidence.”
(Rosenthal, at p. 413; accord, Engalla v. Permanente Medical Group, Inc.
(1997) 15 Cal.4th 951, 972.)
      When parties have agreed to arbitration, challenges to the validity of
the underlying contract are for the arbitrator to decide, but challenges to the
validity of the arbitration clause itself are generally for the court. (Nielsen
Contracting, Inc. v. Applied Underwriters, Inc. (2018) 22 Cal.App.5th 1096,
1107–1108 (Nielsen Contracting).) There is an exception, however, when “the
parties have clearly and unmistakably agreed to delegate questions regarding
the validity of the arbitration clause to the arbitrator.” (Id. at p. 1108;
accord, Aanderud v. Superior Court (2017) 13 Cal.App.5th 880, 891–892



                                        4
(Aanderud) [noting “clear and unmistakable evidence that the parties
intended to arbitrate arbitrability”].) In such a case, a delegation clause will
generally be enforced. (Nielsen Contracting, at p. 1108.)
   II. Who Decides Whether an Arbitration Agreement Exists?
      The fundamental issue in this case is whether an agreement between
plaintiff and defendants to arbitrate controversies arising out of her care at
Muirwoods was ever formed—that is, whether such an agreement exists.
Because plaintiff did not sign the agreement personally, the answer to that
question turns on whether Tennier had authority to agree to arbitration on
her behalf. Defendants urge us to treat this threshold issue as one for the
arbitrator, rather than for the court, under the delegation provision, which
states, “You agree that an arbitrator will decide any question about whether
a claim or dispute must be arbitrated under this arbitration clause,” and
under the rules of JAMS.
      We first note that defendants acknowledge that the trial court was
authorized to make a preliminary finding as to the existence of an arbitration
agreement, determining whether there was a written agreement and whether
it was signed on behalf of plaintiff. Indeed, they would be hard pressed not to
do so in light of the well-established rule that “a trial court has no power to
order parties to arbitrate a dispute that they did not agree to arbitrate.”
(Bouton v. USAA Casualty Ins. Co. (2008) 43 Cal.4th 1190, 1202.) But,
defendants contend, questions regarding the scope of Tennier’s ability to bind
plaintiff to arbitration fall outside this rule and are for the arbitrator, not for
the court, to decide.
      As authority, defendants rely upon Rent-A-Center, West, Inc. v. Jackson
(2010) 561 U.S. 63 (Rent-A-Center). The issue there was whether, under the
Federal Arbitration Act (9 U.S.C. § 1 et seq.), a court could decide the



                                         5
unconscionability of an arbitration agreement where the agreement explicitly
assigned that question to the arbitrator. (Rent-A-Center, at p. 65.) The
agreement there, between the plaintiff and his employer, granted the
arbitrator “ ‘exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement
including, but not limited to any claim that all or any part of this Agreement
is void or voidable.’ ” (Id. at p. 66.) In seeking to avoid arbitration of his
employment discrimination action, the plaintiff argued the arbitration
agreement as a whole was unconscionable, but he did not challenge the
delegation provision in particular. (Id. at pp. 71–73.) The high court
concluded the delegation provision was severable from the remainder of the
arbitration agreement and, in the absence of a direct challenge to that
provision, the plaintiff must submit to the arbitrator the question of whether
the arbitration agreement was unenforceable as unconscionable. (Id. at
pp. 72–76.) The court left open the possibility that, if the unconscionability
challenge was to the delegation clause itself, the question would be one for
the court rather than the arbitrator. (Id. at p. 74; see Gibbs. v. Sequoia
Capital Operations, LLC (4th Cir. 2020) 966 F.3d 286, 291 [under Rent-A-
Center, court may consider enforceability of delegation clause where specific
objection is raised]; Nielsen Contracting, supra, 22 Cal.App.5th at pp. 1109–
1114 [court properly ruled on enforceability of delegation clause where party
raised specific challenge to it].)
      Rent-A-Center does not support defendants’ position because it does not
suggest that a party may be forced to submit to an arbitrator the existence,
validity, or enforceability of an arbitration agreement if the party has not
agreed to do so, either personally or through someone authorized to agree to
arbitration on her behalf. Such a conclusion would fly in the face of the



                                         6
principle that arbitration agreements are governed by contract law and
construed to effectuate the intentions of the parties. (See Aanderud, supra,
13 Cal.App.5th at p. 890; see also Rent-A-Center, supra, 561 U.S. at pp. 67–
68.) There is no public policy in favor of forcing to arbitration a person who
has not agreed to it (Aanderud, at p. 890), a rule that should apply with
particular force under the “ ‘heightened standard’ ” that requires a “ ‘clear and
unmistakable’ ” delegation of authority to the arbitrator to decide questions
of arbitrability (id. at p. 892).
      Other cases on which defendants rely are no more helpful to their
position. Dream Theater, Inc. v. Dream Theater (2004) 124 Cal.App.4th 547,
551, emphasized that “[t]he issue of who should decide arbitrability turns on
what the parties agreed [to] in their contract.” (Italics added.) Rodriguez v.
American Technologies, Inc. (2006) 136 Cal.App.4th 1110, 1122–1123, held
that an arbitrator should decide issues concerning the scope of an arbitration
clause when “the parties clearly and unmistakably” so agreed. (Italics
added.) And the high court explained in Henry Schein, Inc. v. Archer & White
Sales, Inc. (2019) 139 S.Ct. 524, that “[w]hen the parties’ contract delegates
the arbitrability question to an arbitrator, a court may not override the
contract, . . . even if the court thinks that the argument that the arbitration
agreement applies to a particular dispute is wholly groundless.” (Id. at
p. 529, italics added.) Nothing in those cases suggests a person who has not
entered into an arbitration agreement may be required to submit any
threshold issue to an arbitrator. (See Benaroya v. Willis (2018) 23
Cal.App.5th 462, 473 [authorizing arbitrator to decide what issues are
arbitrable does not “give the arbitrator the power to compel a nonsignatory to
the agreement to become a party to the arbitration”].)




                                        7
      Again relying on Rent-A-Center, defendants insist that the trial court
should have delegated to the arbitrator the question of whether an
arbitration agreement exists because plaintiff raised no specific challenge to
the delegation clause separate from the arbitration clause as a whole. This
contention lacks merit. The question in Rent-A-Center was whether, where
there was no claim that a delegation clause was unconscionable, the court
should enforce the clause and allow the arbitrator to determine whether the
arbitration agreement as a whole was unconscionable. (Rent-A-Center, supra,
561 U.S. at pp. 70–75.) But here, the question is simply whether plaintiff
entered at all into the arbitration agreement of which the delegation clause is
a part. In the absence of an agreement, made either directly by plaintiff or by
one capable of binding her to arbitration, there would be no basis to require
plaintiff to submit any issue to the arbitrator.
      We therefore conclude the initial determination of whether Tennier was
authorized to agree to arbitration on plaintiff’s behalf is one for the court, not
the arbitrator.
   III.   Authority to Bind Plaintiff to Arbitration
      The trial court concluded Tennier did not have authority to bind
plaintiff to arbitrate her disputes with defendants. Defendants argue this
conclusion was error under the laws governing RCFE’s.
      An RCFE is “a housing arrangement chosen voluntarily by persons 60
years of age or over, or their authorized representative, where varying levels
and intensities of care and supervision, protective supervision, personal care,
or health-related services are provided.” (Health & Saf. Code, § 1569.2,
subd. (p)(1); see Cal. Code Regs., tit. 22, § 87101(r)(5).) The applicable
regulations define “ ‘[r]epresentive’ ” as “an individual who has authority to
act on behalf of the resident; including but not limited to, a conservator,



                                        8
guardian, person authorized as agent in the resident’s valid advance health
care directive, the resident’s spouse, registered domestic partner, or family
member, a person designated by the resident, or other surrogate
decisionmaker designated consistent with statutory and case law.” (22 Cal.
Code Regs., § 87101(r)(3), italics added.)
      The question here is not whether Tennier, as plaintiff’s daughter, had
authority to place plaintiff in Muirwoods, and we will assume for purposes of
our analysis that she did. The question is whether in the course of so doing
she also had authority to bind plaintiff to arbitration. A series of cases has
considered whether and in what circumstances a family member has that
power when placing an elderly relative in an RCFE or nursing home.
      In a case defendants contend supports their position, Garrison v.
Superior Court (2005) 132 Cal.App.4th 253 (Garrison) considered whether a
decedent’s daughter, the attorney in fact under durable powers of attorney for
health care and for financial matters, was authorized to enter into a binding
arbitration agreement on her mother’s behalf when admitting her to a facility
the appellate court described as a residential care facility. (Id. at pp. 256,
262.) The reviewing court concluded the daughter had such authority based
on her durable power of attorney for health care, which authorized her to
make “ ‘all health care decisions’ ” and did not restrict her authority as agent
to enter into an arbitration agreement on the mother’s behalf. (Id. at p. 265.)
As the Garrison court viewed the matter, “[w]hether to admit an aging parent
to a particular care facility is a health care decision,” and “ ‘an agent or other
fiduciary who contracts for medical treatment on behalf of his beneficiary
retains the authority to enter into an agreement providing for arbitration of
claims for medical malpractice.’ ” (Id. at pp. 264, 266.)




                                        9
        The court in Young v. Horizon West, Inc. (2013) 220 Cal.App.4th 1122,
1129 disagreed with Garrison to the extent that case concluded the term
“ ‘health care decisions’ . . . encompasses the execution of arbitration
agreements on behalf of the patient.” But whatever the resolution of this
question, Garrison is easily distinguishable from the case before us because
there is no indication Tennier had express authorization to make health care
(or financial) decisions for plaintiff through a durable power of attorney or
any other vehicle. Rather, it appears she acted solely in her capacity as a
family member. The court in Garrison considered this difference dispositive,
expressly distinguishing two earlier cases, Pagarigan v. Libby Center Care,
Inc. (2002) 99 Cal.App.4th 298 (Pagarigan) and Golinger v. AMS Properties,
Inc. (2004) 123 Cal.App.4th 374 (Golinger) on the ground that in neither case
did the adult child who secured medical care for an aged parent act pursuant
to a durable power of attorney. (Garrison, supra, 132 Cal.App.4th at pp. 264–
265.)
        The Pagarigan court concluded the status of two adult children of the
deceased as next of kin did not authorize them to bind her to an arbitration
agreement. (Pagarigan, supra, 99 Cal.App.4th at p. 302.) The court noted
that the children had authority as next of kin to make medical decisions for
the patient at the request of the treating physician (see Health & Saf. Code,
§ 1418.8), but concluded that authority did not “translate[] into authority to
sign an arbitration agreement on the patient’s behalf at the request of the
nursing home.” (Pagarigan, at p. 302.) The court also rejected the argument
that since the next of kin had authority to sign the admission agreement on
her behalf (Cal. Code Regs, tit. 22, § 72527, subd. (c)) they had implicit
authority to sign an arbitration agreement, concluding that if the Legislature




                                       10
and the Department of Health Services had wanted to confer that authority
on the next of kin, “they knew how to say so.” (Pagarigan, at pp. 302–303.)
      Pagarigan was followed by Golinger, which concluded that a daughter
whom the mother allowed to make medical decisions for her did not have
authority to bind her to an arbitration agreement. (Golinger, supra,123
Cal.App.4th at pp. 376–377; see Hogan v. Country Villa Health Services
(2007) 148 Cal.App.4th 259, 268 [noting “critical” distinction between
Garrison, where child admitting parent to facility had health care power of
attorney, and Pagarigan and Golinger, where they did not]; see also Gordon
v. Atria Management Co., LCC (2021) 70 Cal.App.5th 1020, 1026-1027, 1030
[durable power of attorney authorized son to enter into arbitration
agreement].)
      Defendants seek to distinguish Pagarigan and Golinger on the ground
that the facilities in question there were not RCFE’s but skilled nursing
facilities, which are subject to regulations that require any arbitration
agreement to be separate from the standard admission agreement. (See Cal.
Code Regs., tit. 22, § 72516, subd. (d).) In failing to set a similar limitation on
the use of arbitration agreements in RCFE agreements, defendants argue,
the Legislature implicitly allowed arbitration clauses in admission
agreements. As a further indication that the differing regulations for skilled
nursing facilities and RCFE’s lead to different results, they point out that the
RFCE regulations define “ ‘Admission Agreement’ ” to include “all documents
that a resident or resident’s representative must sign at the time of, or as a
condition of, admission,” without carving out an exception for arbitration
agreements. (Cal. Code Regs., tit. 22, § 87101, subd. (a)(2).)
      These distinctions do not rob Pagarigan and Golinger of their
persuasive value in the situation before us. First, as plaintiff points out, the



                                        11
“Resident’s Bill of Rights” for RCFE’s (Health & Saf. Code, § 1569.261 et seq.)
prohibits an admission contract, “including all documents that a resident or
his or her representative is required to sign as part of the contract for, or as a
condition of, admission” to an RCFE, from requiring the resident to waive
“benefits or rights to which he or she is entitled under this chapter or
provided by federal or other state law or regulation” (Health & Saf. Code,
§ 1569.269, subd. (c), italics added). An arbitration agreement is indisputably
a waiver of the patient’s legal rights, including the right to a jury trial.
(Flores v. Evergreen at San Diego, LLC (2007) 148 Cal.App.4th 581, 594
(Flores).) And here, although the arbitration clause was placed within the
admission agreement, the agreement itself recited that agreeing to
arbitration was not a condition of admission, and Tennier was so informed.
Because the arbitration provision was optional, with its own signature line, it
was in essence a separate agreement, and defendants have not shown
Tennier, who did not act pursuant to a durable power of attorney or similar
authorization, could bind a plaintiff to an arbitration agreement as part of
authorizing her admission to an RCFE.
      This point is illustrated in a different context in Holley v. Silverado
Senior Living Management, Inc. (2020) 53 Cal.App.5th 197. There, the
temporary conservators of the person (but not the estate) of a woman
suffering from dementia admitted her to a senior living facility, signing an
arbitration agreement on her behalf in the course of so doing. (Id. at pp. 199–
200.) Noting the limited powers of temporary conservators, the reviewing
court concluded it was “simply beyond their powers without the court’s
approval” to relinquish on her behalf “an important right—the right to use
the courts for redress of grievances.” (Id. at p. 203.) And under the
governing law, the conservators could not make medical decisions for her



                                        12
without a court adjudication that she lacked capacity to make such decisions
for herself, an adjudication that had not yet been made when the agreement
was signed. (Id. at pp. 203–204.) But Holley is of only limited assistance in
the case before us because, although the opinion discloses that at least one of
the conservators was the elderly woman’s adult child (id. at p. 200), the court
did not discuss the daughter’s ability as a family member to act on her behalf.
      The parties dispute the effect of Hutcheson v. Eskaton FountainWood
Lodge (2017) 17 Cal.App.5th 937 (Hutcheson). The decedent there had
executed a health care power of attorney (Prob. Code, § 4671, subd. (a))
appointing her niece to make health care decisions for her (Hutcheson, at
pp. 941–942, 946), and later a personal care power of attorney (Prob. Code,
§§ 4123, subd. (a), 4450, subd. (b), 4459, subd. (d), 4460, subd. (a)) appointing
both her sister and the niece to make decisions regarding her personal care,
claims, and litigation and to enter into contracts to accomplish those
purposes, but not to make health care decisions (Hutcheson, at pp. 942, 945–
946). The sister later admitted the decedent to an RCFE and signed on her
behalf an admission agreement that contained an arbitration clause. (Id. at
p. 942.) In an action against the facility after the decedent’s death, the
facility sought arbitration, contending the decision to admit her was not a
health care decision and was authorized under the personal care power of
attorney. (Id. at pp. 943–944.) The court rejected this contention, noting that
RCFEs may provide medical care such as dementia care and employ medical
professionals, and that the facility in question in fact provided such services
to the decedent. (Id. at pp. 948–950.) Admission to the facility was thus a
health care decision. (Id. at p. 941.) In the course of its discussion, the
Hutcheson court recognized that other people—including next of kin—may
make health care decisions for an incompetent relative who did not execute a



                                       13
health care power of attorney, but concluded that where such a power of
attorney exists and is known to the health care provider, the attorney in fact
so appointed has priority for health care decisions. (Id. at p. 957; see Prob.
Code, § 4685.) Because the sister had no authority to make the health care
decision, she had no authority to execute an arbitration agreement as part of
a health care decision, and the agreement was void. (Hutcheson, at p. 957.)
      Defendants distinguish Hutcheson on the ground that here, no one
holds a health care power of attorney, and Tennier was authorized as a
family member to place plaintiff in an RCFE. As a result, they argue,
Tennier could bind plaintiff to arbitration as part of the health care decision
to admit her to Muirwoods. The trial court rejected this argument, as do we.
Although a family member may place a person in an RCFE in appropriate
circumstances (22 Cal. Code Regs., § 87101(r)(3)), the governing statutes and
regulations say nothing about allowing the family member to waive the
resident’s legal right to seek redress through the courts, and, as we have
already explained, state law did not allow, and the agreement here did not
provide, that agreeing to arbitration would be a condition of admission. In
the absence of any action on plaintiff’s part granting, or implying she had
granted, Tennier authority to waive her right of access to the courts, we agree
with the trial court that she lacked that power. (See Flores, supra, 148
Cal.App.4th at pp. 587–588 [no ostensible agency absent “intentional conduct
or neglect on the part of the alleged principal creating a belief in the minds of
third persons that an agency exists”].)
      Defendants argue that even if plaintiff is not a signatory to the
arbitration agreement, she may still be compelled to arbitrate her dispute
under a theory of equitable estoppel. JSM Tuscany, LLC v. Superior Court
(2011) 193 Cal.App.4th 1222 (JSM Tuscany) sets forth several situations in



                                       14
which a nonsignatory may be required to arbitrate a dispute under this
theory. First, “ ‘a nonsignatory defendant may invoke an arbitration clause
to compel a signatory plaintiff to arbitrate its claims when the causes of
action against the signatory are “intimately founded in and intertwined” with
the underlying contract obligations.’ ” (Id. at p. 1237, italics added.) Here, in
contrast, plaintiff is not a signatory to the arbitration agreement.
      JSM Tuscany went on to apply to nonsignatory plaintiffs the general
rule that “[w]hen a plaintiff brings a claim which relies on contract terms
against a defendant, the plaintiff may be equitably estopped from repudiating
the arbitration clause contained in that agreement.” (JSM Tuscany, supra,
193 Cal.App.4th at p. 1239, citing Boucher v. Alliance Title Co., Inc. (2005)
127 Cal.App.4th 262, 272.) The court explained that applying estoppel
against a nonsignatory plaintiff may be particularly appropriate where “all of
the plaintiffs, signatory and nonsignatory, are related entities. A
nonsignatory can be compelled to arbitrate when a preexisting relationship
existed between the nonsignatory and one of the parties to the arbitration
agreement, making it equitable to compel the nonsignatory to arbitrate as
well.” (JSM Tuscany, at p. 1240.) These rules do not assist defendants.
Defendants make no showing that plaintiff’s claims for elder abuse and
negligence rely on the terms of the admission agreement rather than on
defendants’ alleged violation of duties imposed by law. Tennier is not a
plaintiff in this action, and defendants have not shown she signed the
agreement as a party rather than as plaintiff’s putative representative.
      We conclude, therefore, that Tennier did not bind plaintiff to
arbitration. Because we affirm the trial court’s order on this basis, we need
not reach the question of whether the arbitration agreement was
unconscionable.



                                       15
                                                DISPOSITION
         The order is affirmed. Plaintiff shall recover her costs on appeal.

                                                             TUCHER, P.J.

WE CONCUR:

FUJISAKI, J.
RODRIGUEZ, J.




Theresa D. v. MBK Senior Living, LLC et al. (A163312)




                                                        16